        Case 6:05-cr-00016-CCL Document 103 Filed 09/21/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION


 UNITED STATES OF AMERICA,                             CR 05–16–H–CCL
                      Plaintiff,

                                                             ORDER
        vs.


 DANIEL C. CHUDY,


                      Defendant.



      The Court is in receipt of Warden Boncher’s September 15, 2020, letter

advising the Court of potential release conditions on behalf of Mr. Chudy. The

Clerk shall provide hard copies of the letter and attached letter of acceptance of

Supervision and Placement to counsel for Defendant and the government.

      Done and dated this 21st day of September, 2020.
